The appeal is from the granting of motion for a new trial. If any proper ground of the motion will support the judgment granting a new trial, that action of the court will be sustained, although the trial court may have rested its action on an improper ground. Jones v. Jefferson County, 206 Ala. 13,89 So. 174; Choate v. A. G. S. R. Co., 170 Ala. 590,54 So. 507; City of Birmingham v. Lane, 210 Ala. 252, 97 So. 728; Thomas v. Carter, 218 Ala. 55, 59, 117 So. 634; Kilby Car Co. v. Georgia Casualty Co., 209 Ala. 356, 96 So. 319.
Disqualifications of jurors not known to the injured parties and deemed by the trial court to be a good ground for a new trial were held not reversible in City of Birmingham v. Lane,210 Ala. 252, 97 So. 728, and authorities cited. See, also, Taylor v. State (Ala. Sup.) 131 So. 236.1 We will not reverse the trial court for granting the motion on this ground, though the parties had the right to test the jury on voir dire. Batson v. State, 216 Ala. 275, 113 So. 300.
The judgment of the circuit court is therefore affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and FOSTER, JJ., concur.